Exhibit 10.44
Amendment to lease agreement
Amendment to the period of lease of the facility at the Nusterweg 123, 6136 KT,
Sittard, as mentioned in article 3.2 of the rental agreement (2004-01-19).
The period of lease has changed from 5 years into 2 years.
Article 3.2 says now as following:
“After expiring the in 3.1 mentioned period (2009-01-31), the agreement will be
continued for unremitting periods of 2 years, hence until January 31st 2011.
This agreement will further be continued for unremitting periods of 2 years.”
Thus drawn up and signed in duplicate:

          Place: Maastricht   Place: Sittard  
 
        Date: 29-1-2008   Date: 15-2-2008  
 
        OPAM BV   Oculus Innovative Sciences Netherlands BV   M.M.H. Pollaert  
B.H.J.H. de Brouwer   /s/ M.M.H. Pollaert   /s/ B.H.J.H. de Brouwer

